Citation Nr: 0004388	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, with 
spondylosis.

2. Entitlement to an evaluation in excess of 30 percent for a 
generalized anxiety disorder, with panic disorder and 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran had over 19 years of active duty from November 
1974 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Initially, the Board finds that the veteran's claims on 
appeal are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Board notes that the veteran has not undergone a VA 
psychiatric examination since August 1994.  In his March 1996 
hearing testimony before a Hearing Officer, and in statements 
in support of his claim, the veteran has contended that the 
disability attributable to his anxiety disorder has worsened.  
The most recent medical evidence of record regarding the 
veteran's disability consists of a few clinical records dated 
in 1996.  As such, the Board finds additional development is 
required for an adequate appellate review.  

The veteran most recently underwent a VA examination for his 
low back disability in July 1997.  The examiner noted marked 
evidence of pain with motion, however no opinion as to what, 
if any, functional loss resulted from such pain was offered.  
The examination report also notes that the veteran had flare-
ups, but it does not specify the frequency of such flare-ups, 
or to what degree they result in additional disability.  The 
Board finds additional development is required for an 
adequate appellate review of this issue as well.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1. The veteran and his representative 
should be permitted to submit 
additional evidence pertinent to the 
issue on appeal.  

2. The veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of his 
service-connected generalized anxiety 
disorder.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the level of disability 
attributable to anxiety disorder.  The 
examiner should also comment on the 
extent to which the service-connected 
anxiety disorder impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the Global 
Assessment of Functioning (GAF) scale 
and include a definition of the 
numerical code assigned.

3. The veteran should be afforded a VA 
orthopedic examination to determine 
the nature and severity of his low 
back disability.  The claims folder 
and a copy of this remand should be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests 
or studies deemed necessary for an 
accurate assessment of the veteran's 
disability, including complete active 
and passive range of motion testing.  
The examiner should describe any 
anatomical damage or functional loss, 
including the inability to perform 
normal working movements with normal 
excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify the additional 
degree of functional loss due to pain 
or weakness, and document all 
objective evidence of those symptoms.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In addition, the examiner should also 
estimate the degree of functional loss 
resulting from a flare-up of symptoms 
or on extended use and to not limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  
A complete rationale for the opinions 
given should be provided.

4. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examination and required opinions are 
responsive to and in compliance with 
the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



